Allowable Subject Matter
Claims 2 – 21 are allowed.
The following is an Examiner’s Statement of Reasons for Allowance:
Independent claims 2, 9, and 16 recite similar subject matter and are allowed under the same rationale. Reference is made herein to claim 2 as the representative claim.
The claimed invention of claim 2 is directed to testing application instances based on determining a reference cluster, selecting a specific candidate instance, and systematically implementing a load test, wherein the load test has a finite horizon and increases the load on the candidate until an outlier result is observed and the number of step increases is exhausted and restoring the candidate instance.
Claim 2 is allowed over the prior art as the prior art is silent in regards to teaching or suggesting adjusting a traffic load routed to the candidate instance for a period of time using a load balancer having a threshold defining a finite horizon of a number of step adjustments in the traffic load routed to the candidate instance and monitoring the candidate instance for the period of time to determine whether the adjusting causes changes in pre-defined metrics that result in an outlier metric for the application by analyzing a response to the adjustment in traffic load to the candidate instance.
Grosso (US 2016/0080242 A1) which teaches increasing (step-wise) a test traffic load on communication equipment over a time period (Grosso Paragraph [0108]), and detecting errors in the equipment which occur in a time period following a change (i.e., increase) in the traffic load (Gross Paragraph [0132]). Therefore, Grosso teaches of detecting outlier  metrics (errors) that directly result in the step increase of a traffic load. Grosso fails to teach that, for a second period of time, an increase in the load fails to result in the error and the number of step increases in the traffic have been exhausted. Grosso further fails to teach adjusting a traffic load routed to the candidate instance for a period of time using a load balancer having a threshold defining a finite horizon of a number of step adjustments in the 
Johnson et al. (US 2018/0295044 A1), hereinafter “Johnson”, which teaches testing a random instance of a service (Johnson Paragraph [0010]), wherein the selected instance’s load is increased by some increment wherein the load is monitored over a period of time to determine stability (Johnson Paragraph [0011]). While Johnson teaches determining a maximum load the instance can handle, (Johnson Paragraph [0009]) and even further teaches of a maximum level of decrements to the process of finding the instance’s performance (Johnson Paragraph [0027]), Johnson fails to teach adjusting a traffic load routed to the candidate instance for a period of time using a load balancer having a threshold defining a finite horizon of a number of step adjustments in the traffic load routed to the candidate instance and monitoring the candidate instance for the period of time to determine whether the adjusting causes changes in pre-defined metrics that result in an outlier metric for the application by analyzing a response to the adjustment in traffic load to the candidate instance.
Arguelles et al. (US 10,444,744 B1), hereinafter “Arguelles”, which teaches of including a step value included in a load distribution to indicate specific load step increase parameters, which includes “an end value which specifies a time or other value that indicates when incrementing should stop” (Arguelles Col. 9 Lines 25 – 31). Arguelles fails to adjusting a traffic load routed to the candidate instance for a period of time using a load balancer having a threshold defining a finite horizon of a number of step adjustments in the traffic load routed to the candidate instance and monitoring the candidate instance for the period of time to determine whether the adjusting causes changes in pre-defined metrics that result in an outlier metric for the application by analyzing a response to the adjustment in traffic load to the candidate instance.
Kruglick (US 2015/0347286 A1) teaches applying live test traffic to a selected candidate instance (application snapshot) (Kruglick Paragraphs [0023] and [0027]), and further restoring the candidate instance after the test is completed (Kruglick Paragraphs [0034] and [0038]). Kruglick fails to remedy the deficiencies of the prior art above, and fails to specifically teach adjusting a traffic load routed to the candidate instance for a period of time using a load balancer having a threshold defining a finite horizon of a number of step adjustments in the traffic load routed to the candidate instance and monitoring the candidate instance for the period of time to determine whether the adjusting causes changes in pre-defined metrics that result in an outlier metric for the application by analyzing a response to the adjustment in traffic load to the candidate instance. 
The prior art, taken alone or in combination, fails to teach, suggest, and/or render obvious the claimed invention as a whole. The prior art specifically fails to teach adjusting a traffic load routed to the candidate instance for a period of time using a load balancer having a threshold defining a finite horizon of a number of step adjustments in the traffic load routed to the candidate instance and monitoring the candidate instance for the period of time to determine whether the adjusting causes changes in pre-defined metrics that result in an outlier metric for the application by analyzing a response to the adjustment in traffic load to the candidate instance.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIHAD KAMAL BOUSTANY whose telephone number is (571)270-0251. The examiner can normally be reached M-F: 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K.B/Examiner, Art Unit 2459                                                                                                                                                                                                        
/MINH CHAU NGUYEN/Primary Examiner, Art Unit 2459